255 U.S. 170 (1921)
UNITED STATES
v.
HIGHSMITH.
No. 148.
Supreme Court of United States.
Argued January 17, 18, 1921.
Decided February 28, 1921.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Mr. Assistant Attorney General Garnett, with whom Mr. Assistant Attorney General Nebeker and Mr. Charles S. Lawrence were on the brief, for the United States.
Mr. George S. Downer, for defendant in error, submitted.
MR. JUSTICE DAY delivered the opinion of the court.
This case is like No. 147, just decided, ante, 163, and was argued and submitted at the same time.
In this instance the Government and the landowner appealed from the award of the commissioners, and the case was tried to a jury. Jurors were instructed that the allowance of interest was a matter of law, and in a form *171 of verdict given to them, interest at 6 per cent. was to be added from April 19, 1912, the date of appropriation.
It appears that by agreement a separate order requiring the deposit of interest was entered in order to allow a writ of error upon that point, and in connection with the above form of verdict the jurors were instructed to assess compensation as of the value of the land on April 19, 1912, and not to add interest from that time to the date of the verdict. Afterwards a final judgment was entered in the District Court requiring a deposit of the amount of the verdict, and a separate order was made directing payment of interest from April 19, 1912. A writ of error was prosecuted from the Circuit Court of Appeals where the judgment of the District Court was affirmed. 257 Fed. Rep. 401.
The Circuit Court of Appeals recited the facts of the case, and held that it was ruled by United States v. Rogers, No. 147, just decided. We agree with this conclusion, and the judgment of the Circuit Court of Appeals is
Affirmed.